Citation Nr: 0734980	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  02-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD, to include 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 23, 2000, to 
November 29, 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran provided testimony at a hearing before an Acting 
Veterans Law Judge (VLJ) in May 2003.  A transcript of this 
hearing has been associated with the VA claims folder.  
However, the Acting VLJ who conducted this hearing is no 
longer employed at the Board.  Pursuant to 38 C.F.R. § 
20.707, the VLJ who conducts a hearing shall participate in 
the final determination of the claim.  Accordingly, the 
veteran was sent correspondence in October 2007 inquiring 
whether he desired a new hearing.  He responded later that 
month that he did not want an additional hearing.

In a February 2004 decision, the Board denied service 
connection for schizoaffective disorder, claimed as PTSD.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  By an August 2004 
Order, the Court, pursuant to a joint motion, vacated the 
Board's decision.  Thereafter, the Board remanded the case in 
February 2005 to comply with the joint motion.

In a subsequent September 2005 decision, the Board denied 
service connection for PTSD and an acquired psychiatric 
disorder other than PTSD.  The veteran appealed that decision 
to the Court.  By a May 2006 Order, the Court, pursuant to a 
joint motion, vacated the September 2005 Board decision and 
remanded the case for further consideration.

In January 2007, the Board referred the case for a medical 
expert opinion as set forth in VHA Directive 2006-019, 
pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 
(hereinafter, "VHA opinion").  A VHA opinion was subsequent 
promulgated in February 2007, a copy of which was provided to 
the veteran in March 2007.  Thereafter, the Board requested 
clarification of that opinion in June 2007, a supplemental 
opinion was promulgated later that same month, and a copy of 
which was also provided to the veteran that same month.  In 
both the March and June 2007 letters to the veteran regarding 
the aforementioned VHA opinions, he was informed that he had 
60 days to review the opinion and send any additional 
evidence or argument he wished to submit.  No response from 
the veteran appears in the claims folder with respect to the 
VHA opinions.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's psychiatric disorder pre-existed his active 
service.

3.  The competent medical evidence clearly and unmistakably 
reflects that his pre-existing psychiatric disorder was not 
aggravated by his active service.


CONCLUSION OF LAW

Service connection is not warranted for PTSD, nor a chronic 
acquired psychiatric disorder other than PTSD, to include 
schizoaffective disorder.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was provided with pre-adjudication notice by letters 
dated in May and July 2001, both of which were clearly prior 
to the January 2002 rating decision that is the subject of 
this appeal.  Taken together, the aforementioned notification 
letters informed the veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

The Board also notes that the statements submitted in support 
of the veteran's claim have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
the records submitted in the actions before the Court, to 
include the joint motions, have cited to relevant statutes, 
regulations, and case law regarding the elements of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that none of the aforementioned 
notification letters provided to the veteran appears to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the focus of this case is whether the 
veteran has a psychiatric disorder that is causally related 
to active service, for which, as detailed above, he received 
adequate notification.  In short, the outcome of this case 
does not depend upon the information discussed by the Dingess 
holding.  The Board also reiterates that the statements 
submitted in support of the veteran's claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  Moreover, for the reasons stated below, the 
preponderance of the evidence is against the claim, and it 
must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Consequently, the Board concludes that the veteran 
has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has been satisfied in this 
case to the extent permitted by the cooperation of the 
veteran.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
He has had the opportunity to present evidence and argument 
in support of his claim, to include at the May 2003 hearing.  
Further, he was accorded VA medical examination in October 
2001 regarding his current appeal, with a clarifying opinion 
obtained from this examiner in April 2005.  Moreover, as 
noted above, VHA opinions were promulgated in the case in 
February and June 2007.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist in this case to the 
extent permitted by the cooperation of the veteran.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" 
is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993); see 
also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring 
in part and dissenting in part).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

In addition to the rules of service connection noted above, 
the Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a grant of service connection for 
PTSD nor a chronic acquired psychiatric disorder other than 
PTSD.

Initially, the Board observes that in the September 2005 case 
it adjudicated whether service connection was warranted for a 
psychiatric disorder on the basis of whether it was incurred 
in or aggravated by the veteran's period of active service.  
However, in the joint motion that was the basis for the 
Court's May 2006 Order, it was stated that both parties 
agreed the veteran's PTSD and schizoaffective disorder pre-
existed service and that the presumption of soundness does 
not attach.  Therefore, citing to Wagner v. Principi, 370 F. 
3d 1089, 1096 (Fed. Cir. 2004) it was stated that the veteran 
"cannot bring a claim for service connection ... but the 
veteran may bring a claim of service-connected aggravation of 
that disorder."  Accordingly, the Board will only adjudicate 
the claim on the basis of whether the pre-existing acquired 
psychiatric disorder(s) was(were) aggravated by service.

The Board finds, as an initial matter, that the medical and 
other evidence of record clearly and unmistakably 
demonstrates that the veteran's psychiatric disorder pre-
existed his active service.  Although in a Report of Medical 
History for enlistment in October 1999 the veteran denied 
having had nervous trouble of any sort and despite the 
finding at an examination for enlistment in October 1999 that 
the veteran's psychiatric status was normal, it is not in 
dispute that the veteran had an acquired psychiatric disorder 
prior to his brief period of active military service.  For 
example, he subsequently admitted to service department 
physicians that he had received psychiatric treatment prior 
to service.  After approximately four weeks of active 
military service, the veteran was required to undergo a 
psychiatric examination for the purpose of consideration of 
his administrative separation from military service.  At that 
time he disclosed the following: the fact that at nine years 
of age he discovered the dead bodies of his mother and his 
brother, who were murder victims; as a child and as a 
teenager, he had been a victim of sexual abuse; prior to 
service, he had been diagnosed with depression and taken 
anti-depressant medication which had been prescribed for him 
by a physician but before entering military service he 
stopped taking his medication; and prior to service he had 
engaged in abuse of alcohol and illicit drugs.  In addition, 
at the May 2003 Board hearing, the veteran testified that "I 
had a psychological disability prior- before getting into the 
military. I had two of my family members that was killed when 
I was young and I had flashbacks ever since then."  
(Transcript, page 2).  He further testified that he believed 
he was entitled to service connection for a schizo-affective 
disorder "because when I went into the boot camp I didn't 
know that all those shots was gonna mess me up-have me messed 
up like-catching a lot of illness, and for-rashes."  
(Transcript, page 3).  Moreover, as detailed above, the 
aforementioned 2006 joint motion stated that both parties 
agreed the veteran's PTSD and schizoaffective disorder pre-
existed service and that the presumption of soundness does 
not attach.

In view of the foregoing, the Board turns to the issue of 
whether the veteran's pre-existing psychiatric disorder(s) 
was(were) aggravated during his active service; i.e., whether 
a psychiatric disorder which pre-existed the veteran's 
service worsened and the disease increased in severity beyond 
normal progression.

With respect to this issue, the Board observes that the VA 
psychiatrist who evaluated the veteran in October 2001 found 
that it is not at least as likely as not that a pre-existing 
psychiatric disorder of the veteran was aggravated by active 
military service.  In a subsequent April 2005 opinion, that 
same VA examiner found that the veteran was suffering from 
the pre-existing conditions of schizoaffective disorder and 
PTSD due to childhood trauma prior to entering military 
service, and he reported that there was no evidence that the 
veteran's two months' of military service played any role in 
producing or aggravating his pre-existing psychiatric 
disorders.  However, a February 2005 private medical opinion 
from W. E. J., M.D. (hereinafter, "Dr. J") who identified 
himself as a board-certified specialist in internal medicine 
and indicated that he had reviewed the veteran's medical 
records related his opinion that it is as likely as not that 
a pre-existing psychiatric disorder was aggravated during the 
veteran's brief period of active service.  Dr. J stated that 
he based his conclusion on the facts that the veteran was off 
his medication in service and did not receive any 
psychotherapy in service.  

The Board, as it did in the September 2005 decision, finds 
that the February 2005 private medical opinion is deficient 
for several reasons.  For example, there is no indication 
whatsoever in the record of this appeal that Dr. J has any 
psychiatric education, training, or expertise which would 
qualify him to offer competent medical evidence on the 
questions which the Board has found require the education, 
training, and experience of a clinical mental health 
professional to offer competent medical evidence.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data); see also 38 C.F.R. 
§ 3.159(a)(1).  As such, the Board concludes that the 
February 2005 private medical opinion is not entitled to 
probative value in the instant case.

The Board is cognizant of the contention of the 2006 joint 
motion that the aforementioned VA examiner's opinions were 
not couched in terms, as required by Wagner, supra, and 
38 U.S.C.A. § 1153, of clear and unmistakable evidence.  
Further, the joint motion contended that a new medical 
opinion should be obtained regarding this case that was 
stated in terms of whether it is clear and unmistakable that 
the pre-existing psychiatric disorder either did not increase 
in disability during service or that any increase was due to 
the "natural progress" of the disease or injury.  As 
detailed above, the Board obtained VHA opinions in February 
and June 2007 in compliance with this joint motion.

In the February 2007 VHA opinion promulgated by a VA staff 
psychiatrist, it was noted that he (the VA psychiatrist) had 
reviewed the veteran's records, summarized relevant findings 
therein, and opined that the assertion by Dr. J that the 
veteran's psychiatric symptoms worsened "on the fact that 
the veteran was off his medications in service and did not 
receive any psychotherapy in service" was not defensible or 
accurate.  It was noted that PTSD is a chronic illness with a 
fluctuating course over time; that temporary re-emergence of 
his symptoms when he stopped his medications would not be 
unexpected; and that the veteran's anxiety symptoms would 
also worsen with his chronic alcohol and drug (cocaine, 
amphetamine) use.  Further, it was noted that one diagnosis 
not considered in the medical record reviewed which should be 
mentioned was that of malingering; that DSM-IV stated that 
"[m]alingering should be ruled out in those situations in 
which financial remuneration benefit eligibility, and 
forensic determination play a role;" and that the medical 
records indicated the veteran was seeking financial 
assistance in "applying for disability secondary to mental 
disorder" as early as 1995 and his benefit seeking behavior 
has continued to date.  See Pond v. West, 12 Vet. App. 341, 
345 (1999) (although the Board must take a physician-
veteran's opinions into consideration, it may consider 
whether self-interest may be a factor in making such 
statements, even if the veteran himself is a health care 
professional); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (the Board may consider self interest in 
evaluating the testimony of claimants).

In the subsequent June 2007 VHA opinion, the VA psychiatrist 
was asked whether it was clear and unmistakable that the pre-
existing psychiatric disorder did not chronically worsen 
during service beyond the natural progression of that 
disease.  He responded, in pertinent part, that, with the 
information he had available for review, he would conclude 
that it was "clear and unmistakable that no aggravation 
occurred" during the veteran's brief military service.  

In summary, the only medical opinion in support of the 
veteran's claim has been found to be deficient, and, thus, 
entitled to no probative value in the instant case.  All 
other medical opinions in this case, particularly the 2007 
VHA opinions, are against a finding that the veteran's pre-
existing psychiatric disorder was aggravated by his period of 
active service.  Moreover, the June 2007 VHA opinion 
specifically found that it was "clear and unmistakable that 
no aggravation occurred" during the veteran's brief military 
service.  As these opinions were based upon a review of the 
veteran's claims folder, they were clearly supported by an 
accurate and substantial foundation.

For these reasons, the Board finds that the competent medical 
evidence clearly and unmistakably reflects that his pre-
existing psychiatric disorder was not aggravated by his 
active service.  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD, to include 
schizoaffective disorder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


